                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
William F. Carney,                  )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-11352-NMG
Metropolitan Property & Casualty    )
Insurance Company,                  )
                                    )
          Defendant.                )
___________________________________)


                         MEMORANDUM & ORDER


GORTON, J.

       This case arises out of an insurance claim submitted by

plaintiff William F. Carney (“plaintiff” or “Carney”) pursuant

to his flood insurance policy issued by Metropolitan Property &

Casualty Insurance Company (“Metropolitan”) in its capacity as a

“Write-Your-Own” insurance carrier which participated in the

National Flood insurance Program.

       Pending before the Court is the motion of Metropolitan for

summary judgment.

  I.     Background

         A. Parties

       Plaintiff William Carney, who appears pro se, is a resident

of Framingham, Massachusetts.    He initially brought this action

                                - 1 -
against the Federal Emergency Management Agency (“FEMA”) and

Metlife Insurance for damages arising from the denial of his

claim under a flood insurance policy.   All claims against FEMA

were dismissed for lack of subject matter jurisdiction and

failure to state a claim.   The name of the original defendant

insurance carrier was amended from “Metlife Insurance” to

Metropolitan, which is the insurance carrier of the flood

insurance policy pursuant to which plaintiff brings his claim

and the sole remaining defendant.

       B. Statutory and Regulatory Background

     Congress passed the National Flood Insurance Act (“NFIA”)

in an effort to provide relief to individuals affected by flood

disasters. 42 U.S.C. § 4001.   NFIA seeks to provide a

     reasonable method of sharing the risk of flood losses
     through a program of flood insurance which can
     complement and encourage preventative and protective
     measures.

42 U.S.C. § 4001(a).   To further that congressional objective,

NFIA authorized the creation of the National Flood Insurance

Program (“NFIP”) to be administered by FEMA.    FEMA subsequently

implemented the Write-Your-Own (“WYO”) Program which authorizes

private insurance companies to issue federal Standard Flood

Insurance Policies (“SFIPs”). 44 C.F.R. § 62.23.   WYO companies

issue SFIPs in their own names but authorized claims and

expenses are paid from the National Flood Insurance Fund. Id.

                               - 2 -
        WYO companies serve as “fiduciar[ies]” and “fiscal agents”

of FEMA in administering SFIPs, but they are not general agents

of FEMA. § 62.23(f),(g).    Federal regulations further provide

that, in the event of litigation, “the Federal government is not

a proper party defendant in any lawsuit arising out of [a

SFIP].” § 62.23(d), (g).     The WYO company that issues the policy

is the proper defendant even though the federal government is

responsible for expenses incurred in defending the litigation.

§ 62.23(i)(6).

          C. The Policy and Plaintiff’s Claim

        Metropolitan, in its capacity as a WYO company, issued to

Carney Dwelling Form SFIP No. 9903009568 (“the Policy”). See 44

C.F.R. Pt. 61, App. A(1).

        On January 12, 2018, plaintiff reported to Metropolitan

that his property had been damaged by “flooding and high seas”.

Based upon an inspection by an independent claims’ adjuster,

Metropolitan denied plaintiff’s claim by letter dated March 28,

2018.    Plaintiff responded by letter in May, 2019, that

Metropolitan had failed to address a portion of his claim in its

denial.    Thereafter, Metropolitan denied the remaining portion

of his claim by letter dated May 30, 2018.

        Plaintiff filed the instant lawsuit on June 18, 2019.     He

seeks approximately $241,000 in damages incurred as a result of


                                 - 3 -
the flood and for violations of Massachusetts General Laws,

Chapters 93A and 176D.

  II.   Defendant’s Motion for Summary Judgment

        A. Jurisdiction

     This Court has jurisdiction pursuant to 42 U.S.C. § 4072,

which authorizes an individual who receives a claim denial from

a WYO company to

     within one year after the date of mailing of notice of
     disallowance or partial disallowance . . . institute
     an action against the [issuer] on such claim in the
     United States district court for the district in which
     the insured property or the major part thereof shall
     have been situated, and original exclusive
     jurisdiction is hereby conferred upon such court to
     hear and determine such action without regard to the
     amount in controversy.

42 U.S.C. § 4072.

        B. Legal Standard

        The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).   The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

                               - 4 -
     A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).   A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the non-moving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).   The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).   Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

     Pursuant to federal regulations, this case is governed

“exclusively by the flood insurance regulations issued by

[FEMA], [NFIA] and Federal common law.” 44 C.F.R. Pt. 61, App.

A(1), Art. IX.   Furthermore, the terms and conditions of a SFIP

are strictly construed and uniformly implemented. See, e.g.,

DeCosta v. Allstate Ins. Co., 73 F.3d 76, 83-83 (1st Cir. 2013)



                               - 5 -
(“Because the federal government is liable for claims brought

under SFIPs issued by private insurers, the Constitution

mandates strict compliance with the SFIP.” (footnotes omitted)).

       C. Application

     Metropolitan moves for summary judgment on the grounds

that: 1) Carney failed to comply with the procedural

requirements of his SFIP; 2) Carney’s lawsuit is time barred and

3) his state law claims are preempted and barred by federal law.

A finding for Metropolitan on any of its proffered grounds is

sufficient for the Court to enter summary judgment in its favor.

     Article VII(J)(4) of plaintiff’s SFIP sets forth the

procedural requirements of submitting a claim of flood damage to

insured property (“Proof of Loss”):

     [i]n case of a flood loss to insured property, you
     [the insured] must . . . [w]ithin 60 days after the
     loss, send us [the issuer] a proof of loss, which is
     your statement of the amount you are claiming under
     the policy signed and sworn to by you. . .

44 C.F.R. Pt. 61, App. A(1), Art. VII(J)(4).

     The United States Court of Appeals for the First Circuit

has described the Proof of Loss requirement as an insured’s

“official claim of damages”. Decosta, 730 F.3d at 78.   In

Decosta, the First Circuit held that the plaintiff’s failure to

submit a compliant written Proof of Loss barred any claim

arising out of his SFIP. Id. at 87; see also Phelps v. FEMA, 785

                              - 6 -
F.2d 13, 19 (1st Cir. 1986) (“[F]ailure to submit a written

proof of loss, coupled with the absence of a waiver of this

requirement by FEMA, constitutes a valid defense to recovery on

the [SFIP].”).    Courts in other jurisdictions that have

considered this issue have uniformly concluded likewise. See,

e.g., Jacobson v. Metropolitan Prop. & Cas. Ins. Co., 672 F.3d

171, 175 (2d Cir. 2012) (“While we have not specifically

addressed the interpretation of SFIP proof-of-loss requirements,

many of our sister circuits have done so and have uniformly held

that those requirements must be strictly construed and

enforced.” (collecting cases)); Suopys v. Omaha Prop. & Cas.,

404 F.3d 805, 810 (3rd Cir. 2005) (“Thus, we join a number of

other Courts of Appeals in holding that strict adherence to SFIP

proof of loss provisions, including the 60–day period for

providing proof of loss, is a prerequisite to recovery under the

SFIP.”).

       It is undisputed that plaintiff did not submit to

Metropolitan a written statement of Proof of Loss.    Carney

submits that he is nevertheless entitled to proceed with his

claim in this Court because Metropolitan “stonewalled” him by

insisting that it would send him a Proof of Loss form but failed

to do so.    The First Circuit has unambiguously held, however,

that



                                - 7 -
     [a]s a matter of federal law, it is the policyholder’s
     responsibility to submit timely proofs of loss
     regardless of whether his insurer's adjuster provides
     him with a form.

Decosta, 730 F.3d at 78.     That holding is consistent with the

regulatory text, which explains that

     [t]he insurance adjuster whom [the insurance company]
     hire[s] to investigate your claim may furnish you with
     a proof of loss form, and she or he may help you
     complete it. However, this is matter of courtesy only
     . . . .

44 C.F.R. Pt. 61 App. A(1), Art. VII(J)(7).

     Plaintiff’s claim of detrimental reliance on the

representations of the insurance adjuster are also unavailing.

The complete text of the SFIP is published in the Federal

Register and is therefore binding on Carney “regardless of

actual knowledge . . . or of the hardship resulting from

innocent ignorance.” See Richmond Printing L.L.C. v. FEMA, 72

Fed. Appx. 92, 98 (5th Cir. 2003) (quoting Federal Crop Ins.

Corp. v. Merrill, 332 U.S. 380, 385 (1947)).

     In a last-ditch effort to excuse his failure to file a

Proof of Loss, Carney claims that because Metropolitan never

issued a complete and final denial of his claim, a Proof of Loss

statement is not yet due.     Carney misunderstands, however, that

the date of a final denial of his claim is irrelevant to the

Proof of Loss requirement.    A Proof of Loss form is due “within

60 days after the loss” incurred by the plaintiff regardless of

                                 - 8 -
whether or when a claim is denied. 44 C.F.R. Pt. 61 App. A(1),

Art. VII(J)(4) (emphasis added).

     Carney has therefore failed to establish a genuine issue of

material fact regarding whether he timely submitted a Proof of

Loss form.    His failure to act in compliance with the

unambiguous terms of his SFIP bars recovery in this Court.

Accordingly, summary judgment will be entered in favor

Metropolitan.

                                ORDER

     For the foregoing reasons, the motion of defendant

Metropolitan Property & Casualty Insurance Company for summary

judgment (Docket No. 17) is ALLOWED.




So ordered.



                                   /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge



Dated April 9, 2020




                                - 9 -
